Citation Nr: 1003598	
Decision Date: 01/25/10    Archive Date: 02/01/10

DOCKET NO.  05-39 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an increased disability evaluation for 
spondylolisthesis, currently evaluated as 20 percent 
disabling.

4.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law




ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had honorable military service from February 1989 
to August 1991.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of September 2004 and February 2005 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cheyenne, Wyoming.

This case was previously before the Board in January 2007, 
wherein the Board remanded the Veteran's claims for 
additional development and due process consideration.  The 
case was returned to the Board for appellate consideration.

A September 2008 Board decision denied the Veteran's claims 
of entitlement to service connection for bilateral hearing 
loss and tinnitus, as well as denied the Veteran's claim of 
entitlement to a disability rating in excess of 20 percent 
for spondylolisthesis.  The Veteran appealed the September 
2008 Board decision to the United States Court of Appeals for 
Veterans Claims (Court).  By an Order dated July 2009, the 
Court granted a Joint Motion to remand the aforementioned 
issues.  That Order served to vacate the Board's September 
2008 decision.

Unfortunately, further development of the evidence is 
required before the Board can adjudicate the Veteran's 
pending claims of entitlement to service connection for 
bilateral hearing loss and tinnitus, as well as his pending 
claim of entitlement to an increased disability evaluation 
for spondylolisthesis and entitlement to TDIU.  So, 
regrettably, these claims are being remanded to the RO via 
the Appeals Management Center (AMC).  VA will notify him if 
further action is required on his part.




REMAND

The Board notes that, in December 2008, the Veteran submitted 
a claim of entitlement to a total disability rating based on 
individual unemployability (TDIU).  However, this claim has 
not yet been adjudicated by the RO.  The disposition of the 
Veteran's claims of entitlement to service connection for 
bilateral hearing loss and tinnitus, as well as his claim for 
an increased disability rating for his service-connected 
spondylolisthesis, could potentially impact the disposition 
of the claim of entitlement to a TDIU, and vice versa.  See 
Norris v. West, 12 Vet. App. 413 (1999).  When the record 
contains evidence of potential entitlement to a total 
disability rating based on individual unemployability (TDIU), 
that evidence becomes an inferred claim that must be 
adjudicated.  See Norris v. West, 12 Vet. App. 413 (1999); 
see also Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 
2001) (Once a veteran submits evidence of a medical 
disability and makes a claim for the highest rating possible, 
and additionally submits evidence of unemployability, the 
"identify the benefit sought" requirement of 38 C.F.R. § 
3.155(a) is met and the VA must consider total disability 
based on individual unemployability).  

In VAOPGCPRPEC 6-96, VA General Counsel held that when the 
issue of entitlement to an extraschedular rating or a TDIU 
rating for a particular service-connected disability or 
disabilities is raised in connection with a claim for an 
increased rating for such disability or disabilities, the 
Board would have jurisdiction to consider that issue and if 
the Board determines that further action by the RO is 
necessary with respect to the issue, the Board should remand 
that issue.  See also, Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991) (two issues are "inextricably intertwined" when 
they are so closely tied together that a final decision on 
one issue cannot be rendered until a decision on the other 
issue has been rendered).  This also avoids piecemeal 
adjudication of the claims with common parameters.  See 
Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).

Furthermore, the Joint Motion found that the Board failed to 
reconcile the different VA opinions issued by the same 
examiner in January 2005 and February 2005 as to whether the 
Veteran's claimed bilateral hearing loss and tinnitus are 
causally or etiologically related to the Veteran's military 
service.  The Joint Motion points out that two VA opinions, 
by the same VA examiner and based on the same set of facts, 
were contradictory, but that the VA examiner provided no 
explanation or rationale for why in January 2005 that the 
opinion was that the Veteran's bilateral hearing loss and 
tinnitus were related to his service, but then found in the 
February 2005 addendum that such disabilities were unrelated 
to his service.  Unfortunately, VA adjudicators may consider 
only independent medical evidence to support their findings; 
they may not rely on their own unsubstantiated medical 
conclusions.  If the medical evidence of record is 
insufficient, VA is always free to supplement the record by 
seeking an advisory opinion, or ordering a medical 
examination to support its ultimate conclusions.  See Colvin 
v. Derwinski, 1 Vet. App. 171 (1991).  As such, in order to 
more effectively determine the etiology of the Veteran's 
bilateral hearing loss and tinnitus and comply with the 
Court's order, an additional VA examination in order to 
reconcile the findings would be useful in evaluating the 
appeal.  See 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 
3.159(c)(4) (VA has an affirmative duty to obtain an 
examination of the claimant at VA health-care facilities if 
the evidence of record does not contain adequate evidence to 
decide a claim).

The Board notes that, in an October 2007 statement, and again 
in March 2008, the Veteran requested a hearing before a 
Member of the Board (now called a Veterans Law Judge (VLJ)).  
The Veteran indicated a desire to appear at a videoconference 
hearing before a Veterans Law Judge of the Board at his local 
regional office.  Subsequently, the Veteran was scheduled for 
such a hearing, to be held in July 2008, and the Veteran 
failed to report.  However, the Veteran during that same time 
period indicated that he moved and requested that the hearing 
be rescheduled; the RO failed to note his request.  And, in 
December 2008 the Veteran submitted a statement indicating 
that he still desires to have a Board video hearing at the 
RO.  As such, the Veteran should be afforded an opportunity 
to provide testimony as to the issue on appeal via 
videoconference or in person at a Travel Board hearing.  See 
38 C.F.R. §§ 20.700, 20.704 (2009).  



Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran 
for a VA audiological examination 
to determine the nature and etiology of 
his bilateral hearing loss and tinnitus, 
including whether it is at least 
as likely as not (i.e., 50 percent or 
greater probability) that his current 
bilateral hearing loss and tinnitus are 
related to his service in the military.  
To assist in making this important 
determination, have the designated 
examiner review the claims file for the 
Veteran's pertinent medical history, 
including a copy of this remand, the 
Veteran's service medical records, 
pertinent post-service medical records, 
and the aforementioned January 2005 VA 
examination report and February 2005 
addendum.  

The examiner should conduct all necessary 
diagnostic testing and evaluation.  The 
requested determination should also take 
into consideration the Veteran's medical, 
occupational, and recreational history 
prior to, during, and since his military 
service.  

The medical basis of the examiner's 
opinion should be fully explained 
with reference to pertinent evidence in 
the record, and the VA examiner should 
provide a rationale for any differences 
of opinion with either the January 2005 
VA examination report and/or the February 
2005 addendum.  If an opinion cannot be 
provided without resorting to 
speculation, please indicate this in the 
report.  

2.  Following completion of the above, 
the RO should readjudicate the issues of 
entitlement to service connection for 
bilateral hearing loss and tinnitus.  
Consideration must be given to all 
additional evidence received since 
issuance of the most recent statement of 
the case as to the matter.  If any 
benefit sought is not granted, issue a 
supplemental statement of the case and 
afford the appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board, as warranted.

3.  Following completion of the 
aforementioned development, the RO must 
also adjudicate the Veteran's 
inextricably intertwined TDIU claim.  
Notice of the determination, and his 
appellate rights, should be provided to 
the appellant.

The Veteran must be advised that a timely 
notice of disagreement, and substantive 
appeal (e.g., a VA Form 9) concerning the 
TDIU issue must be received in order to 
invoke the Board's appellate 
consideration.  If, and only if, the 
Veteran submits a timely substantive 
appeal concerning the TDIU claim, 
following issuance of a statement of the 
case, should this additional issue be 
forwarded to the Board for appellate 
consideration.  

4.  Schedule the Veteran for a hearing 
before a Veterans Law Judge of the Board 
at his local regional office, via 
videoconference or in person at a Travel 
Board hearing, per the Veteran's 
election, in accordance with the docket 
number of this case.  Notice of the 
scheduled hearing should be provided to 
the Veteran at his most recent address of 
record and a copy of such notice shall be 
associated with the Veteran's claims 
file.  

Thereafter, the case should be returned to the Board, if in 
order.  

The purpose of this remand is to ensure due process.  The 
Board does not intimate any opinion as to the merits of the 
case either favorable or unfavorable at this time.  No action 
is required of the veteran until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


